VAUGHN, Judge.
Defendant’s first assignment of error is that the court held that an active sentence was required as a matter of law. *292It is perfectly clear that the judge was acting in the exercise of his discretion when he imposed a very short active sentence. Defendant’s counsel requested that the sentence be suspended because, among other things, of the pregnancy of the defendant’s wife. The judge advised counsel that, under the circumstances of the case, he did not feel justified in so doing. All of defendant’s assignments of error have been considered and the same are overruled.
The judgment from which defendant appealed is affirmed.
Affirmed.
Judges Parker and Graham concur.